COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-061-CV
 
IN THE INTEREST OF
T.R.R., A CHILD
 
                                               ----------
            FROM
THE 322ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant Kenneth W. Hunter=s AMotion
To Withdraw@ his notice of appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ. 
 
DELIVERED:  April 5, 2007




[1]See Tex. R. App. P. 47.4.